389 F.2d 388
J. Richard SABO and Francis M. Pallone, Appellants,v.BOROUGH OF INDIANA and Redevelopment Authority of the County of Indiana.
No. 16817.
United States Court of Appeals Third Circuit.
Argued January 9, 1968.
Decided February 16, 1968.

Appeal from United States District Court for the Western District of Pennsylvania, Rabe Ferguson Marsh, Jr., Judge.


1
James W. Mack, Jr., Indiana, Pa., for appellants.


2
W. Parker Ruddock, Fisher, Ruddock & Simpson, Indiana, Pa., for appellee Borough of Indiana.


3
Robert C. Earley, Handler, Malcolm & Earley, Indiana, Pa., for appellee Redevelopment Authority.


4
Alexander Unkovic, Meyer, Unkovic & Scott, Pittsburgh, Pa., on the brief, for appellees.


5
Before McLAUGHLIN, FREEDMAN and SEITZ, Circuit Judges.

OPINION OF THE COURT

6
PER CURIAM.


7
From our independent study of the complaint in this appeal, we find no basis set out therein which would give jurisdiction to the District Court of the subject matter thereof.


8
The judgment of the District Court will be affirmed.